State of New York
Court of Appeals
                                                           This memorandum is uncorrected and subject to
                                                         revision before publication in the New York Reports.




 No. 66 SSM 8
 Daniel J. Beck et al.,
         Appellants,
      v.
 City of Niagara Falls, et al.,
         Defendants,
 Patriot Field Services, Inc.,
         Respondent.




 Submitted by Carey C. Beyer, for appellants.
 Submitted by David M. Katz, for respondent.




 On review of submissions pursuant to section 500.11 of the Rules, order affirmed, with
 costs. In response to the prima facie showing by defendant Patriot Field Services, Inc. that
 it was entitled to summary judgment, plaintiffs failed to raise a triable issue of material
 fact. Chief Judge DiFiore and Judges Rivera, Garcia, Wilson, Singas, Cannataro and
 Troutman concur.


 Decided June 16, 2022